Citation Nr: 1016003	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial rating for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen T. Fenley


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board from rating decisions from 
the St. Louis, Missouri Regional Office (RO), which in a May 
2007 decision granted service connection for PTSD and 
assigned an initial 30 percent rating, and in a February 2008 
rating decision, denied entitlement to TDIU.  Following the 
February 2008 rating decision, the Veteran filed a notice of 
disagreement (NOD) received by the RO on May 5, 2008, which 
was within a year of the May 27, 2007 notice of the initial 
grant of service connection for PTSD, as well as the February 
2008 rating decision.  The NOD in addition to appealing the 
denial of TDIU, expressed disagreement with the RO's failure 
to adjudicate a claim for an increased rating for the PTSD in 
the February 2008 rating which was limited to the TDIU issue.  
The NOD also stated that it was addressed to all 
determinations made by the RO on the issues specified.  The 
appeal of both issues was perfected by a VA Form I-9 filed in 
October 2008, less than 60 days after the statement of the 
case was issued in September 2008.  Hence the Board finds 
that the Veteran has timely appealed the PTSD issue dating 
back to initial entitlement and has characterized the issue 
to reflect this fact.

The appeal is REMANDED to the RO in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD is more severe than it is 
currently evaluated.  His attorney alleges in an August 2007 
statement that the Veteran's PTSD symptoms have worsened, and 
also requested that a Social and Industrial survey be 
conducted to assess the impact of his service connected 
disability (currently only PTSD) on his ability to obtain and 
maintain employment.  

As the most recent VA examination to assess the severity of 
his PTSD was conducted in May 2007, nearly 3 years ago and in 
light of the allegations of worsening symptoms, the Board 
finds that an examination is necessary to assess the current 
severity of his disability, and that a social and industrial 
survey should be conducted as per the attorney's request.  

Furthermore, the Board notes that Social Security disability 
records were obtained in the form of a CD.  Transcription of 
the CD into readable form is necessary in order to afford the 
Board opportunity to review any potentially pertinent 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should print out the records 
contained on the CD which was received by 
the Social Security Administration, and 
associate the written documents with the 
claims folder.

2.  The AOJ should request the Veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his PTSD and tremors 
affecting his right hand, since VA records 
were received in April 2009.  The Veteran 
should provide all necessary written 
releases for these records.  If any of the 
identified records cannot be obtained, the 
AOJ should notify the Veteran of such and 
describe the efforts used in requesting 
these records.  

3.  After completion of the above, the AOJ 
should schedule the Veteran for a VA 
psychiatric examination, by a 
psychiatrist, to determine the nature and 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review before the 
examination.  Detailed clinical findings 
should be reported in connection with the 
evaluation.  The examiner should report a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation of what the 
assigned score represents.  In addition, 
the examiner should state an opinion as to 
the degree of social and industrial 
inadaptability caused by the service-
connected PTSD.

4.  The RO should also schedule the 
Veteran for an examination or social and 
industrial survey to ascertain the impact 
of his service- connected disabilities on 
his unemployability. The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner must evaluate and discuss the 
effect of all of the Veteran's service- 
connected disabilities, both singly and 
jointly, on the Veteran's employability.  
The examiner should opine as to whether it 
is as likely as not (50 percent or more 
probability) that the Veteran's service- 
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  All findings and conclusions 
should be supported by a rationale, and 
the examiner should reconcile the opinion 
with all other clinical evidence of 
record.

5.  Following completion of the above, the 
RO should re-adjudicate the Veteran's 
claims for entitlement to an increased 
rating for PTSD, and entitlement to TDIU.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


